Citation Nr: 1427407	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1981.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his November 2009 substantive appeal, and in a written statement in September 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In November 2010 he was notified that his hearing had been scheduled to take place on January 10, 2011; however, the Veteran did not appear for the scheduled hearing or request rescheduling.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  

In November 2011, the Board¸ inter alia, remanded the matter for further development, to include obtaining outstanding treatment records and scheduling a VA examination.  

The appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The medical evidence is not sufficiently developed to adjudicate the claim for service connection for a headache disorder, to include as secondary to service-connected disabilities, to specifically include chronic lymphocytic leukemia (CLL).  While the Veteran failed to report, without cause, for a VA examination scheduled to take place in January 2012, the Board finds that a VA medical opinion should be obtained to address the etiology of the Veteran's current headache disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to any treatment of the Veteran for headaches from January 2012 to the present.  Once obtained, the treatment records should be associated with the claims folder or the Virtual VA file.  Any negative responses should be documented in the record in accordance with 38 C.F.R. § 3.159(e)(2013), if appropriate.

2. Obtain a VA medical opinion from an appropriate clinician to determine the nature and etiology of the Veteran's current headache disorder.  The examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

The examiner is requested to provide opinion addressing the following:  

(a) Whether there is clear and unmistakable evidence (i.e., obvious or manifest) that the Veteran's current headache disorder developed prior to his military service, and, if it did, whether there is also clear and unmistakable evidence that any increase in severity of symptoms during service represented natural progression of the pre-existing disorder, as opposed to aggravation of the disorder.  For the purpose of this opinion, accept the Veteran's account of having been frequently exposed to jet fuel as part of his duties in service, where appropriate.  

(b) If the examiner finds that the Veteran's headache disorder did not exist prior to service, please determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current headache disorder is related to an event or illness of the Veteran's service.  The examiner should note that the Veteran was treated for headaches on several occasions during his military service, and has competently reported a continuity of headache symptomatology since service.  

(c) If the examiner finds it unlikely that the Veteran's headache disorder is directly related to his military service, please determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current headache disorder was caused or aggravated (i.e., permanently worsened) by a service-connected disability, to specifically include, the service-connected CLL.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. Thereafter, and after undertaking any additional development deemed necessary, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



